                      UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF PENNSYLVANIA
IN RE:
ROBERT J. KORFF, II                          Case No. 18-23722CMB

            Debtor(s)
RONDA J. WINNECOUR,                          Chapter 13
Standing Chapter 13 Trustee,
            Movant
          vs.                                Document No __
LSF9 MASTER PARTICIPATION
TRUST
            Respondents
                           NOTICE OF FUNDS ON RESERVE
      The Movant, RONDA J. WINNECOUR, Standing Ch.13 Trustee, has received notice
that an alleged change has occurred in the identity of the recipient of the MORTGAGE
REGULAR PAYMENT to be issued in this case and relating to Debtor's account number
8162.

        Regular mortgage payments are currently being directed to the following creditor at
the following address:
                          LSF9 MASTER PARTICIPATION TRUST
                         C/O CALIBER HOME LOANS INC - SVCR
                                    PO BOX 24330
                              OKLAHOMA CITY,OK 73124

   Movant has been requested to send payments to:
                           SELECT PORTFOLIO SERVICING
                                   P.O. BOX 65250
                           SALT LAKE CITY, UT 84165-0250


     The Chapter 13 Trustee's CID Records of LSF9 MASTER PARTICIPATION TRUST have
 been placed on reserve in accordance with W.PA. LBR 3002-3(f). No further payment will
 be issued on this debt until a proof of assignment/notice of transfer of the bankruptcy
 claim, required by Fed.R.Bankr.P.3001(e), is filed with the Clerk of the Bankruptcy Court
 and served on the Trustee. [Refer to www.ecf.pawb.uscourts.gov under Forms and National
 Forms.] At some future point, the Trustee may seek leave to deposit the funds into Court.

      The Undersigned certifies that the Parties required to be served with this "Notice of
 Funds on Reserve" pursuant to W.PA.LBR 3002-3(g) were served on 2/3/2020.
                          /s/ Ronda J. Winnecour
                          RONDA J WINNECOUR PA ID #30399
                          CHAPTER 13 TRUSTEE WD PA
cc:   Debtor
                          600 GRANT STREET
      Original creditor
                          SUITE 3250 US STEEL TWR
      Putative creditor
                          PITTSBURGH, PA 15219
      Debtor's Counsel
                          (412) 471-5566
                          cmecf@chapter13trusteewdpa.com
DEBTOR(S):                         DEBTOR'S COUNSEL:
ROBERT J. KORFF, II, 118 GILMORE   AMY L ZEMA ESQ, 2366 GOLDEN
DRIVE, PITTSBURGH, PA 15235        MILE HWY #155, PITTSBURGH, PA
                                   15239-2710

:                                  ORIGINAL CREDITOR:
CALIBER HOME LOANS INC, 13801      LSF9 MASTER PARTICIPATION TRUST,
WIRELESS WAY, OKLAHOMA CITY,       C/O CALIBER HOME LOANS INC -
OK 73134                           SVCR, PO BOX 24330, OKLAHOMA
                                   CITY, OK 73124

ORIGINAL CREDITOR'S COUNSEL:
RAS CRANE LLC, 10700 ABOTT'S
BRIDGE RD STE 170, DULUTH, GA
30097

NEW CREDITOR:
SELECT PORTFOLIO SERVICING
P.O. BOX 65250
SALT LAKE CITY, UT 84165-0250
